Citation Nr: 1133906	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-40 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Preston Girard, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1975 to December 1978. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In September 2010, the Board issued a decision (1) granting a 20 percent rating for patellofemoral dysfunction, genu varum, left knee, with arthritis, from September 19, 2007; (2) denying an increased evaluation in excess of 10 percent for patellofemoral dysfunction, genu varum, right knee; (3) granting a 50 percent rating for bilateral flatfoot disability from October 31, 2006; (4) denying an increased evaluation in excess of 10 percent for low back strain, chronic; and (5) denying a TDIU rating.  

The Veteran appealed the Board's September 2010 decision to the United States Court of Appeals for Veterans Claims (Court), which issued an Order in May 2011 approving a Joint Motion for Partial Remand (Joint Motion) of the Veteran and the VA Office of General Counsel to vacate the Board's decision regarding the issue of entitlement to a TDIU and remand the issue back to the Board for further development and adjudication.  

The Veteran, in the Joint Motion, agreed to abandon his claims of entitlement to (1) an increased evaluation in excess of ten percent for service-connected patellofemoral dysfunction, genu varum, right knee, with arthritis, and (2) an increased evaluation in excess of ten percent for service-connected low back strain, chronic.  Additionally, the parties expressly requested that the Court not disturb those portions of the Board decision granting (3) the Veteran a twenty percent rating for service-connected patellofemoral dysfunction, genu varum, left knee, with arthritis, from September 19, 2007, and (4) a fifty percent rating for the bilateral flatfoot disability from October 31, 2006.  The parties also agreed in the Joint Motion to accept the statement of facts as presented in the Board's decision on all issues except the claim of entitlement to a TDIU.  

The appeal is presently before the Board for action consistent with the instructions contained in the Joint Motion. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The Court's May 2011 Order remanded the Veteran's TDIU claim to the Board for action in compliance with the instructions in the Joint Motion. 

According to the Joint Motion, remand was necessary for two reasons.  First, according to the parties, the Board mischaracterized a February 2007 Social Security Administration (SSA) medical examination report, and failed to identify any further medical evidence supportive of the assertion that the Veteran had "no significant functional restrictions."  Second, the parties agreed that the Board did not adequately discuss the Veteran's "educational and occupational history," or attempt "to relate these factors to [his] disabilities."

Upon reviewing the first reason supporting the Joint Motion, the Board finds that the parties' assertions are unsupported by the record, which demonstrates that the September 2010 Board decision did not mischaracterize the February 2007 SSA medical evaluation report to which it cited.  To the contrary, the Veteran's SSA records reveal two distinct SSA medical evaluation reports from February 2007.  The parties in the Joint Motion identified one of the February 2007 medical evaluation reports, but they appear to have failed to locate the second February 2007 medical evaluation report.  

Specifically, the first SSA medical evaluation, which the parties identified in the Joint Motion, was performed on February 17, 2007, by Dr. W. M. Lewis.  The parties in their Joint Motion correctly noted that this examiner determined that "both [the Veteran's]] knees [were] limited in flexion to 90 degrees and this limitation [was] because of stiffness."

The SSA records then show that a second evaluation, which was the evaluation cited by the Board in its September 2010 decision, was performed shortly thereafter on February 28, 2007, by Dr. R. Culpepper.  Dr. Culpepper, as the Board made clear in its September 2010 decision, found that the Veteran's disability was "Not Severe."  Dr. Culpepper, in supporting this determination, commented that the Veteran had "pes planus, knee pain- flex 90°, amputation 4[th] & 5[th] toes on R, essn nl gait // no sig functional restrictions" [sic].  

After performing another careful review of the claims file, the Board finds that the Board's original denial of TDIU was based on a review of evidence not identified by the parties' Joint Motion.  

With regard to the second basis for the parties' Joint Motion, concerning the Veteran's educational and occupational history, the Joint Motion did not indicate that a vocational expert is necessary to evaluate the claim, and the Board finds that such an expert is not necessary at present.  

Recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed this question in Smith v. Shinseki, No. 2010-7145, 2011 WL 3438320 (Fed. Cir. 2011).  The appellant in Smith argued that "an industrial survey from a vocational expert (or its equivalent) is 'necessary' in all TDIU cases in which 'a veteran's service-connected disabilities prevent him . . . from performing the duties of his . . . prior employment' but where he may be able to 'secure alternative employment.'"  Id.  

The Federal Circuit in Smith rejected this argument.  After reviewing the pertinent statutory and regulatory provisions concerning VA's duty to assist, the Federal Circuit explained that these provisions refer only to medical expert reports and not vocational expert reports.  Id.  The Federal Circuit went on to note VA's agreement that a vocational expert may be necessary in some cases to address "whether a veteran is qualified in education and experience for the type of job that he is medically fit to perform."  Id.  The Federal Circuit also noted the appellant's agreement that VA retained discretion to determine whether a vocational expert is necessary.  Id.  

In the present case, the Veteran is shown to have a General Educational Development (GED) degree consistent with a high school education.  His DD Form 214 demonstrates that he had training during his active duty service related to his military occupational specialty (MOS) of Traffic Management Coordinator and Traffic Agent.  

The Veteran's educational and occupational history, however, is not pertinent without first addressing the initial determination regarding whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  On this question, the record establishes that the Veteran was denied SSA benefits.  The SSA records, as noted above, include a February 28, 2007 medical evaluation report concluding that the Veteran's level of impairment was "Not Severe."  

The Veteran also underwent a VA examination in August 2009.  The VA examiner opined that the Veteran had marked functional limitations regarding his ability to stand or walk due to his severe feet problems and his left knee.  Furthermore, according to the VA examiner, the Veteran would also likely be restricted in repetitive bending or lifting due to the lumbar spine.  The VA examiner implied, but did not expressly state, that the Veteran would be capable of sedentary work.  

Due to this lack of clarity in the VA examination report, the Board finds that a new VA examination is necessary to address the initial question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities alone.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After completing any initial development deemed warranted based upon a review of the entire record, the RO should arrange for the Veteran to undergo an appropriate VA examination(s) to ascertain whether the service-connected disabilities alone preclude him from performing all forms of substantially gainful employment.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner(s) is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the examination results and record review, the examiner is asked to opine as to whether the Veteran's service-connected disabilities alone (i.e., without regard to the Veteran's nonservice-connected disabilities or his age) are productive of an overall level of incapacity sufficient to prevent him from securing and following any form of substantially gainful employment, physical or sedentary, consistent with his educational background and occupational history.  

To the extent the Veteran is scheduled for multiple VA examinations, the Board requests that each examiner take into account all of the Veteran's service-connected disabilities cumulatively when rendering an opinion as to unemployability.

The examiner is asked to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions.  

2.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should undertake any further evidentiary development indicated, to include evaluation by a vocational expert, if deemed necessary.  

Then, the AMC/RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AMC/RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



